Title: Thomas Jefferson to Peter Jefferson Archer, 10 March 1818
From: Jefferson, Thomas
To: Archer, Peter Jefferson


                    
                        Dear Sir
                        Monticello
Mar. 10. 18.
                    
                    Your letter of Feb. 8. was long on the road & found me suffering under an attack of Rheumatism, which has but now left me at sufficient ease to attend to letters which have been recieved. these occasional infirmities, with the lethargising advance of years, render me dayly daily less and less qualified to pursue any continued object; and I have no doubt therefore that you have younger friends, and near at hand, who can better serve you with the advice you request as to the course of education suited to the vocation you may have in view. if however my opinion can be useful on any particular occasion, I shall give it always with pleasure, altho’ not always without some delay, as writing is become slow and painful. to enable me to do this understandingly at any time, it would be necessary I should know your age, the progress you have already made, and to what calling you look forward. I cannot too much applaud your desire to improve your mind; as next to an honest man, the enlightened one is most happy within himself, and most valued by others. at an earlier time of life I  should with pleasure have endeavored to aid you in your pursuits: but I am now at that period which make it more proper to relinquish old cares, than to take up new ones. wishing you perseverance and success in a well directed course of improvement, I pray you to be assured of my friendly dispositions & esteem.
                    Th: Jefferson
                